Case: 22-20175      Document: 00516555934         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 22-20175
                                                                              FILED
                                                                      November 23, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Terrell Lyons,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CR-424-1


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Terrell Lyons
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Lyons has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20175       Document: 00516555934          Page: 2   Date Filed: 11/23/2022




                                     No. 22-20175


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
            As counsel asserts, however, there is a clerical error in the written
   judgment. The written judgment does not reflect the district court’s oral
   recommendation that Lyons participate in mental health treatment while
   incarcerated. Accordingly, we REMAND for correction of the clerical error
   in the written judgment in accordance with Federal Rule of Criminal
   Procedure 36. See United States v. Powell, 354 F.3d 362, 371-72 (5th Cir.
   2003).




                                          2